In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00315-CV


                IN RE SPRINGFIELD EXPLORATION, INC., RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                     October 7, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the Court is relator’s Petition for Writ of Mandamus. Springfield

Exploration, Inc. requests that we issue an order requiring the Honorable Pat Phelan,

Judge of the 286th District Court, to allow the addition of parties prior to and prevent

various experts from testifying at the upcoming trial. As can be seen, each form of relief

sought involved action being undertaken prior to the occurrence of a trial. Yet, the

record indicates that the trial court convened a jury trial, and a jury subsequently

rendered its verdict in the cause on September 5, 2014. Trial having occurred, the

request for relief before trial has become moot.        Furthermore, and under these

circumstances, any complaints regarding the propriety of the rulings underlying this

petition for writ of mandamus may be pursued via the legal remedy of appeal once a
final judgment is entered. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (stating that to

be entitled to mandamus relief, a relator must demonstrate a clear abuse of discretion

by the trial court and the lack of an adequate remedy by appeal).

      The petition for mandamus is denied.



                                                             Per Curiam




                                           2